Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20   PageID.635   Page 1 of 40




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DETROIT WILL BREATHE,
TRISTAN TAYLOR, NAKIA WALLACE,                         Case No. 20-cv-12363
JAZTEN BASS, LAUREN ROSEN, LAURYN                      Hon: Laurie J. Michelson
BRENNAN, AMY NAHABEDIAN, ZACHARY
KOLODZIEJ, LAUREN BRANCH,
LILLIAN ELLIS, OLIVIA PUENTE,                           PLAINTIFFS/COUNTER-
IMAN SALEH, MARGARET HENIGE,                            DEFENDANTS’ MOTION
CAYLEE ARNOLD, and ALEXANDER ANEST,                          TO DISMISS
                                                          COUNTERCLAIM
            Plaintiffs,                                      [ECF No.43]

vs.

CITY OF DETROIT, a municipal corporation,
MAYOR MICHAEL DUGGAN, acting in his official
and individual capacities, CHIEF JAMES CRAIG, acting in his official
and individual capacities, OFFICER STEPHEN ANOUTI, SERGEANT
TIMOTHY BARR, OFFICER DAVID HORNSHAW, OFFICER MARIAH
ERARD, and OFFICER DOES 1-100 inclusive,
acting in their respective individual capacities, all jointly and severally,
              Defendants.
__________________________________________________________________/
 Jack W. Schulz (P78078)                    GOODMAN HURWITZ & JAMES, PC
 Amanda M. Ghannam (P83065)                 Julie H. Hurwitz (P34720)
 SCHULZ LAW PLC                             William H. Goodman (P14173)
 PO Box 44855                               Melissa A. Brown (P79127)
 Detroit, MI 48244                          1394 E. Jefferson Ave.
 (313) 246-3590                             Detroit, MI 48207
 jackwschulz@gmail.com                      (313) 567-6170
 amandamghannam@gmail.com                   jhurwitz@goodmanhurwitz.com
 On behalf of the National Lawyers          bgoodman@goodmanhurwitz.com
 Guild, Detroit/Michigan Chapter            mbrown@goodmanhurwitz.com
 Attorneys for Plaintiffs                   On behalf of the National Lawyers
                                            Guild, Detroit/Michigan Chapter
                                            Co-counsel for Plaintiffs

                                      1
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20      PageID.636    Page 2 of 40




 Sean Riddell (P81302)                    CLARK HILL PLC
 The Riddell Law Firm PLLC                Reginald M. Turner (P40543)
 400 Renaissance Center, Ste. 2600        Maria Fracassa Dwyer (P60946)
 Detroit, MI 48243                        Christopher M. Trebilcock (P62101)
 (313) 497-0074                           500 Woodward Ave., Ste. 3500
 sriddell@riddelllawfirm.com              Detroit, MI 48226
 On behalf of the National Lawyers        (313) 965-8300
 Guild, Detroit/Michigan Chapter          rturner@clarkhill.com
 Co-counsel for Plaintiffs                mdwyer@clarkhill.com
                                          ctrebilcock@clarkhill.com
                                          Attorneys for Defendants

                                          Lawrence T. Garcia (P54890)
                                          City of Detroit Law Department
                                          2 Woodward Ave., Suite 500
                                          Detroit, MI 48226
                                          (313) 237-3018
                                          garcial@detroitmi.gov
                                          Attorney for Defendants


     PLAINTIFFS/COUNTER-DEFENDANTS’ MOTION TO DISMISS
                  COUNTERCLAIM [ECF No.43]

      Plaintiffs/Counter-Defendants, Detroit Will Breathe, Tristan Taylor, Nakia

Wallace, Jazten Bass, Lauren Rosen, Lauryn Brennan, Amy Nahabedian, Zachary

Kolodziej, Lauren “Graham” Branch, Lillian “Peatmoss” Ellis, Olivia Puente, Iman

Saleh, Margaret Henige, Caylee Arnold, and Alexander Anest, by and through their

attorneys, Schulz Law PLC, Goodman, Hurwitz, & James PC, and the Riddell Law

Firm PLLC, and, pursuant to Fed. R. Civ. P. 12(b)(6), hereby move this Honorable

Court to dismiss Defendants/Counter-Plaintiffs’ Counterclaim in its entirety, and in

support of their motion state:


                                         2
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20       PageID.637    Page 3 of 40




      1.     Plaintiffs began participating in and subsequently organizing

demonstrations against racism and police brutality in the City of Detroit since May

29, 2020, after the murder of George Floyd by Minneapolis police officers sparked

nationwide outrage.

      2.     Rather than listen to demonstrators’ calls for change, Defendants

immediately attempted to silence and extinguish the demonstrations by means of

excessive, unnecessary, and unlawful violence and force; they continue their efforts

to silence dissent to this day.

      3.     Over the course of the past five months of demonstrations, Defendants

have tear-gassed, pepper-sprayed, and beaten nearly every Plaintiff; placed at least

one Plaintiff, Nakia Wallace, in a dangerous and unlawful chokehold; shot at least

one Plaintiff, Amy Nahabedian, with rubber bullets; caused long-lasting nerve

damage to Plaintiff Zachary Kolodziej with overtightened zip ties and hearing loss

to Plaintiff Lauren Rosen with the use of a deafening sound cannon; rammed into

Plaintiff Jazten Bass with a police cruiser while he clung to the hood for dear life;

and arrested the majority of the Plaintiffs, and hundreds of others, en masse without

probable cause.

      4.     On August 31, 2020, Plaintiffs/Counter-Defendants filed their

Complaint (ECF No. 1) and Motion for a Temporary Restraining Order (“TRO”)

and Preliminary Injunction (ECF No. 4) in response to Defendants’ unconstitutional

                                          3
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20       PageID.638    Page 4 of 40




abuses of power, asserting violations of the First, Fourth, Fifth, and Fourteenth

Amendments and 42 U.S.C. §1981.

      5.     On September 4, 2020, the Court granted in part Plaintiffs’ Motion for

a TRO, enjoining Defendants from deploying a myriad of these tactics against

demonstrators after this Court found that Plaintiffs demonstrated a likelihood of

success on the merits of their First and Fourth Amendment claims and had already

suffered irreparable harm in the form of threats to their constitutional rights. (ECF

No. 18).

      6.     On September 10, 2020, Defendants filed a “Motion to Modify the

TRO” (ECF No. 24), attempting to have this Court, instead, enjoin Plaintiffs from

engaging in conduct for which they presented no “viable legal or factual basis,” as

stated by this Court in its Order dated September 16, 2020, denying Defendants’

Motion (ECF No. 37).

      7.     On September 18, 2020, this Court entered a Joint Order to Preserve

the Status Quo which effectually converted the terms of the TRO into a Preliminary

Injunction to remain in effect during the pendency of this case (ECF No. 42).

      8.     The demonstrations have since continued – as have Defendants’

endeavors to deter them.

      9.     On September 25, 2020, Defendants/Counter-Plaintiffs filed their

Answer to Plaintiffs’ Complaint and, along with it, a Counterclaim count of “Civil

                                         4
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20          PageID.639    Page 5 of 40




Conspiracy”: a frivolous and transparent attempt to silence Plaintiffs in the

courtroom, having failed to do so in the streets.

      10.      Defendants/Counter-Plaintiffs’ Counterclaim utterly fails to meet the

pleading standard required by Fed.R.Civ.P. 8, as interpreted by the U.S. Supreme

Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009). Their pleading consists entirely of

vague and conclusory allegations – and outright misrepresentations — lacking the

requisite specificity to support their lone claim.

      11.      Defendants have failed to adequately plead the elements of civil

conspiracy; they have not and cannot even assert, let alone establish, any requisite

underlying tort. Their vague allegations of injury to police officers are both

inadequately pled and barred by the “fireman’s rule” doctrine. Although they seek a

“declaratory      judgment”      that    Plaintiffs/Counter-Defendants      “defamed”

Defendants/Counter-Plaintiffs Duggan, Craig and unnamed “Detroit Police

Officers,” they have completely failed to plead, let alone present any factual support,

for such a cause of action.

      12.      Further, Defendants’ claim for civil conspiracy, even if it were coherent

and actionable, is barred by the intra-corporate conspiracy doctrine.

      13.      Plaintiffs sought concurrence for the relief requested in this motion

pursuant to Local Rule 7.1; as of the time of filing, concurrence was not obtained.




                                            5
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20      PageID.640    Page 6 of 40




      For the reasons set forth above and discussed more fully in their Brief in

Support,Plaintiffs/Counter-Defendants respectfully move this Court, pursuant to

Fed.R.Civ.P. 12(b)(6), to dismiss the Defendants’ Counterclaim in its entirety, and

for any other relief this Court may deem appropriate. Plaintiffs further rely on and

incorporate by reference herein their Brief in Support of their Motion to Dismiss

Defendants/Counter-Plaintiffs’ Counterclaim.

                             Respectfully submitted,
                           By: /s/ Amanda M. Ghannam

 Amanda M. Ghannam (P83065)                  GOODMAN HURWITZ & JAMES, PC
 Jack W. Schulz (P78078)                     Julie H. Hurwitz (P34720)
 SCHULZ LAW PLC                              William H. Goodman (P14173)
 PO Box 44855                                Melissa A. Brown (P79127)
 Detroit, MI 48244                           1394 E. Jefferson Ave.
 (313) 246-3590                              Detroit, MI 48207
 jackwschulz@gmail.com                       (313) 567-6170
 amandamghannam@gmail.com                    jhurwitz@goodmanhurwitz.com
 On behalf of the National Lawyers           bgoodman@goodmanhurwitz.com
 Guild, Detroit/Michigan Chapter             mbrown@goodmanhurwitz.com
 Attorneys for Plaintiffs                    On behalf of the National Lawyers Guild,
                                             Detroit/Michigan Chapter
                                             Co-counsel for Plaintiffs

                                             Sean Riddell (P81302)
                                             The Riddell Law Firm PLLC
                                             400 Renaissance Center, Ste. 2600
                                             Detroit, MI 48243
                                             (313) 497-0074
                                             sriddell@riddelllawfirm.com
                                             On behalf of the National Lawyers Guild,
                                             Detroit/Michigan Chapter
                                             Co-counsel for Plaintiffs

Dated: October 30, 2020
                                         6
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20   PageID.641   Page 7 of 40




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DETROIT WILL BREATHE,
TRISTAN TAYLOR, NAKIA WALLACE,                         Case No. 20-cv-12363
JAZTEN BASS, LAUREN ROSEN, LAURYN                      Hon: Laurie J. Michelson
BRENNAN, AMY NAHABEDIAN, ZACHARY
KOLODZIEJ, LAUREN BRANCH,
LILLIAN ELLIS, OLIVIA PUENTE,                          BRIEF IN SUPPORT OF
IMAN SALEH, MARGARET HENIGE,                           PLAINTIFFS/COUNTER-
CAYLEE ARNOLD, and ALEXANDER ANEST,                    DEFENDANTS’ MOTION
                                                            TO DISMISS
            Plaintiffs,                                  COUNTERCLAIM
vs.                                                         [ECF No.43]

CITY OF DETROIT, a municipal corporation,
MAYOR MICHAEL DUGGAN, acting in his official
and individual capacities, CHIEF JAMES CRAIG, acting in his official
and individual capacities, OFFICER STEPHEN ANOUTI, SERGEANT
TIMOTHY BARR, OFFICER DAVID HORNSHAW, OFFICER MARIAH
ERARD, and OFFICER DOES 1-100 inclusive,
acting in their respective individual capacities, all jointly and severally,

             Defendants.
__________________________________________________________________/
 Jack W. Schulz (P78078)           GOODMAN HURWITZ & JAMES, PC
 Amanda M. Ghannam (P83065)        Julie H. Hurwitz (P34720)
 SCHULZ LAW PLC                    William H. Goodman (P14173)
 PO Box 44855                      Melissa A. Brown (P79127)
 Detroit, MI 48244                 1394 E. Jefferson Ave.
 (313) 246-3590                    Detroit, MI 48207
 jackwschulz@gmail.com             (313) 567-6170
 amandamghannam@gmail.com          jhurwitz@goodmanhurwitz.com
 On behalf of the National Lawyers bgoodman@goodmanhurwitz.com
 Guild, Detroit/Michigan Chapter   mbrown@goodmanhurwitz.com
 Attorneys for Plaintiffs          On behalf of the National Lawyers
                                   Guild, Detroit/Michigan Chapter
                                   Co-counsel for Plaintiffs

                                      1
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20   PageID.642   Page 8 of 40




 Sean Riddell (P81302)
 THE RIDDELL LAW FIRM PLLC             CLARK HILL PLC
 400 Renaissance Center, Ste. 2600     Reginald M. Turner (P40543)
 Detroit, MI 48243                     Maria Fracassa Dwyer (P60946)
 (313) 497-0074                        Christopher M. Trebilcock (P62101)
 sriddell@riddelllawfirm.com           500 Woodward Ave., Ste. 3500
 On behalf of the National Lawyers     Detroit, MI 48226
 Guild, Detroit/Michigan Chapter       (313) 965-8300
 Co-counsel for Plaintiffs             rturner@clarkhill.com
                                       mdwyer@clarkhill.com
                                       ctrebilcock@clarkhill.com
                                       Attorneys for Defendants

                                  Lawrence T. Garcia (P54890)
                                  City of Detroit Law Department
                                  2 Woodward Ave., Suite 500
                                  Detroit, MI 48226
                                  (313) 237-3018
                                  garcial@detroitmi.gov
                                  Attorney for Defendants
__________________________________________________________________/

    BRIEF IN SUPPORT OF PLAINTIFFS/COUNTER-DEFENDANTS’
        MOTION TO DISMISS COUNTERCLAIM [ECF No. 43]




                                      2
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20                                 PageID.643          Page 9 of 40




                                       TABLE OF CONTENTS


INDEX OF AUTHORITIES..................................................................................... ii

CONTROLLING AUTHORITIES............................................................................ v

STATEMENT OF QUESTIONS PRESENTED ......................................................vi

    I.      INTRODUCTION ...................................................................................... 1

    II.     STATEMENT OF FACTS ......................................................................... 2

    III.    ARGUMENT............................................................................................ 10

            a.    Legal Standard .................................................................................. 10

            b.    Defendants’ Counterclaim Fails to State a Plausible Claim for
                  Relief Under the Twombly/Igbal Standard. ...................................... 10

            c.    Defendants Have Failed to Establish a Civil Conspiracy................. 15

            d.    Defendants Have Not Pled Any Valid Underlying Torts ................. 17

                   i.      Any claim for injury to officers is barred by the
                           Fireman’s rule......................................................................... 17

                  ii.      Any claim for defamation is improperly pled and
                           must fail .................................................................................. 18

            e.    Actions By Unidentified Third Parties Cannot Form a
                  Basis for Plaintiffs’ Liability ............................................................ 21

            f.    The Intra-Corporate Conspiracy Doctrine Bars Defendants’
                  Claims ............................................................................................... 23

    IV.     CONCLUSION ........................................................................................ 24



                                                           i
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20                            PageID.644         Page 10 of 40




                                     INDEX OF AUTHORITIES

 Federal Cases

 Ashcroft v. Iqbal, 556 U.S. 662 (2009) ................................................................... Id.

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ............................................. 10

 Bible Believers v. Wayne County, 805 F.3d 228 (6th Cir. 2018) ............................. 13

 Brandenburg v. Ohio, 395 U.S. 444, 447-48 (1969) ..........................................12,13

 Center for Bio–Ethical Reform, Inc., et al. v. Napolitano, et al.
  648 F.3d 365 (6th Cir. 2011)................................................................................... 11

 Childress v. Michalke, No. 4:10-CV-11008, 2012 WL 762663
  (E.D. Mich. Mar. 9, 2012) (Goldsmith, J.) ............................................................ 14

 Edwards v. Rougeau, 736 Fed. Appx. 135 (6th Cir. 2018) ...................................... 14

 Ellis v. Chase Home Fin., LLC, No. 14-11186, 2014 WL 7184457
  (E.D. Mich. Dec. 16, 2014) (Michaelson, J.)......................................................... 16

 Farhat v. Jopke, 370 F.3d 580 (6th Cir. 2004) ........................................................ 16

 Gutierrez v. Lynch, 826 F.2d 1534 (6th Cir. 1987) ................................................. 14

 Holzemer v. City of Memphis, 621 F.3d 512 (6th Cir. 2010) .................................. 19

 Hull v. Cuyahoga Valley Joint Vocational Sch. Dist. Bd. of Educ.,
  926 F.2d 505 (6th Cir. 1991) ................................................................................. 24

 Johnson v. Hills & Dales Gen. Hosp., 40 F.3d 837 (6th Cir. 1994) ........................ 24

 NAACP v. Claiborne Hardware Co., 458 U.S. 886 (1982) ..................................... 23

 New York Times v. Sullivan, 376 U.S. 254 (1964) .................................................. 20

 Nwanguma v. Trump, 903 F.3d 604 (6th Cir. 2018) ................................................. 13

                                                         ii
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20                                   PageID.645           Page 11 of 40




 United States v. Turner, 730 F.3d 411 (2nd Cir. 2013) ........................................... 13

 Virginia v. Black, 538 U.S. 343 (2003) ................................................................... 13

 Michigan Cases

 Advocacy Org. for Patients & Providers v. Auto Club Ins. Ass'n,
  257 Mich. App. 365 (2003), aff'd, 472 Mich. 91 (2005) ...................................... Id.

 Dickinson v. Limp Bizkit, No. 244021, 2004 WL 1459357
  (Mich. App. Jun. 29, 2004) ................................................................................... 23

 Edwards Publications, Inc. v. Kasdorf, No. 293617, 2011
  WL 1687622 (Mich. Ct. App. May 3, 2011) ......................................................... 15

 Mitan v. Campbell, 474 Mich. 21 (2005) ................................................................ 19

 Swain v. Morse, No. 346850, 2020 WL 3107696
  (Mich. Ct. App. June 11, 2020) ............................................................................. 15

 Temborius v Slatkin, 157 Mich. App. 587 (1986) ................................................... 21

 Tomkiewicz v. Detroit News, Inc., 246 Mich. App. 662 (2001) .............................. 20

 Urbain v. Beierling, 301 Mich. App. 114 (2013) .................................................... 15

 Court Rules

 Fed.R.Civ.P. 8 ............................................................................................................ 4

 Fed.R.Civ.P. 8(a)(2) ................................................................................................. 10

 Fed.R.Civ.P.12(b)(6)............................................................................................... Id.

 Statutes

 M.C.L. 500.3135 ........................................................................................................ 4

 M.C.L. §600.2967 .................................................................................................... 17

                                                              iii
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20                            PageID.646         Page 12 of 40




 M.C.L. §600.2967(1)(a)(v) ...................................................................................... 18




                                                         iv
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20                               PageID.647          Page 13 of 40




                                   CONTROLLING AUTHORITY

 Fed. R. Civ. P. 12(b)(6)........................................................................................... Id.

 Ashcroft v. Iqbal, 556 U.S. 662 (2009) ................................................................... Id.

 Bell Atlantic Corp. v., 550 U.S. 544 (2007)............................................................. 10

 Advocacy Org. for Patients & Providers v. Auto Club Ins. Ass'n,
  257 Mich. App. 365, 384 (2003), aff'd, 472 Mich. 91 (2005) .............................. Id.

 M.C.L. §600.2965-.2967




                                                           v
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20       PageID.648    Page 14 of 40




                 STATEMENT OF QUESTIONS PRESENTED

    1. Should this Court dismiss Defendants/Counter-Plaintiffs’ Counterclaim,
       pursuant to Fed. R. Civ. P. 12(b)(6), on the grounds that Defendants have
       failed to sufficiently state a claim of civil conspiracy as required by Fed. R.
       Civ. P. 8 and the standard established by Ashcroft v. Iqbal?

       Plaintiffs/Counter-Defendants’ answer: Yes.
       Defendants/Counter-Plaintiffs’ answer: No.




                                          vi
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20        PageID.649    Page 15 of 40




   I.      Introduction

        Since the May 25, 2020 murder of George Floyd by Minneapolis police

officers, Plaintiffs/Counter-Defendants (hereafter “Plaintiffs”), along with thousands

of others around the nation, have participated in regular demonstrations against police

brutality and racism. Defendants/Counter-Plaintiffs (hereinafter “Defendants”) have

attempted to silence the demonstrations – to no avail – by physically attacking and

arresting Plaintiffs and hundreds of others en masse without probable cause.

        Now, deprived by Order of this Court (ECF No. 42) of their ability to silence

Plaintiffs and others through the use of brute force and mass arrests, Defendants seek

to chill Plaintiffs’ speech through a frivolous Counterclaim alleging “Civil

Conspiracy.” (ECF No. 43, PageID.606-626). This must fail, as they have utterly

failed to meet the well-established pleading standards required by Ashcroft v. Iqbal

and its progeny. Defendants’ counterclaim is woefully bereft of specific substantive

facts. It is entirely unclear who they allege has engaged in a civil conspiracy, what

they allegedly agreed to do, or how they allegedly conspired to do it. They have not

pled any of the elements of civil conspiracy, nor can they establish an underlying tort;

moreover, the fireman’s rule and intra-corporate conspiracy doctrine bar their claims.

For these reasons, the Counterclaim should be dismissed, pursuant to

Fed.R.Civ.P.12(b)(6).




                                           1
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20        PageID.650    Page 16 of 40




   II.      Statement of Facts

         Plaintiffs incorporate by reference the factual allegations contained in their

Verified Complaint (ECF No. 1) and Motion for a Temporary Restraining Order and

Preliminary Injunction (ECF No. 4).

         Plaintiffs, along with thousands of others, have participated in well-attended

peaceful demonstrations opposing police brutality since May 29, 2020. Defendant

City of Detroit, acting through its police department (“DPD”), has continuously

responded with violence and mass arrests without probable cause. Defendants’ hostile

response to these demonstrations is an intentional attempt to discourage demonstrators

from attending future demonstrations and chill their First Amendment rights. For

example, Plaintiff Lauren “Graham” Branch was brutally beaten and intimidated by

DPD officers on May 29 – the day the demonstrations first began – and has not

attended a demonstration since, due to a well-founded fear of being attacked and

arrested again. (ECF No. 1, PageID.15-18).

         On May 31, 2020, Defendant Mayor Michael Duggan announced a citywide

curfew of 8:00 pm: a curfew that was enforced exclusively against Black Lives Matter

demonstrators. That night, DPD officers shot Plaintiff Amy Nahabedian with a rubber

bullet (Id., PageID 30-34), and arrested Plaintiff Lillian Ellis, who was simply

standing on the sidewalk (Id., PageID 30-34); both, along with other Plaintiffs and

hundreds of non-Plaintiffs who attended the demonstration, were also engulfed in tear



                                            2
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20         PageID.651    Page 17 of 40




gas that DPD officers launched indiscriminately. (Id., PageID.32)

      DPD officers continued to respond to the ongoing demonstrations with

excessive violence, regularly swarming and attacking demonstrators and deploying

armored vehicles, an LRAD (Long Range Acoustic Device) sound cannon, dangerous

chemical agents, batons, and shields. Between May 29 and June 2, 2020, more than

400 people were arrested for misdemeanors such as “disorderly conduct” and

“disturbing the peace,” despite a trove of video evidence showing demonstrators

merely standing and chanting together as DPD officers descended upon them. 1

      Detroit Will Breathe (“DWB”) formed as an organization on June 4, 2020.2 Its

priorities include such demands as “do not criminalize homeless people”; “substantial

investment for mental health and substance abuse victims”; and “care for juveniles

instead of jailing.”3 In pursuit of these goals, DWB has collaborated with other

community organizations to organize and support each other’s marches, meetings,

movie nights in Detroit’s parks, and other such events. DWB filed its Articles of

Incorporation on or about June 23, 2020 as a domestic nonprofit corporation and has

continued to organize events on a regular basis since. The events are open to the




1
  https://www.clickondetroit.com/video/video/2020/06/03/watch-multiple-arrests-
made-at-protest-against-police-brutality-in-detroit-on-june-2-2020/
2
   https://detroitwillbreathe.info/events.html (see entry for June 4, 2020: “Detroit Will
Breathe is formed.” The organization’s name highlights their belief in change and
honors the late George Floyd, whose last words included “I can’t breathe.”
3
  See https://detroitwillbreathe.info/index.html.
                                           3
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20          PageID.652    Page 18 of 40




public. DWB has no formal membership structure or program and does not assume

liability for the actions of those who attend its events unless specific conditions are

met.4 Hundreds, if not thousands, of individuals have attended demonstrations both

before and after DWB was formed as an organization.

      Despite the fact that Detroit Will Breathe did not exist prior to June 4, 2020,

Defendants blame it and its members for events that occurred between May 29—June

2, 2020. They claim vaguely and broadly that “protestors” threw things and engaged

in violent and disorderly conduct during this time frame, but have neither identified

any specific Plaintiff nor produced any evidence to support these claims.

      In fact, on May 29, Plaintiff Lauren “Graham” Branch attended a demonstration

as a medic, engaged in no violent or unlawful conduct whatsoever, and yet DPD

tackled, arrested, and threatened them. (Id., PageID.15-17) On May 31, Plaintiff

Nahabedian was attempting to disperse when officers threw her to the ground, shoved

her with their shields, launched tear gas canisters directly at her, and shot her near her

heart with a rubber bullet. (Id., PageID.31-33). Plaintiffs Lauren Rosen and Lillian



4
  See Article VIII of Detroit Will Breathe’s publicly available Articles of
Incorporation: “THE CORPORATION ASSUMES THE LIABILITY FOR ALL ACTS OR OMISSIONS OF A
VOLUNTEER IF ALL OF THE FOLLOWING CONDITIONS ARE MET: 1. THE VOLUNTEER WAS ACTING OR
REASONABLY BELIEVED HE OR SHE WAS ACTING WITHIN THE SCOPE OF HIS OR HER AUTHORITY. 2. THE
VOLUNTEER WAS ACTING IN GOOD FAITH. 3. THE VOLUNTEER’S CONDUCT DID NOT AMOUNT TO GROSS
NEGLIGENCE OR WILLFUL AND WANTON MISCONDUCT. 4. THE VOLUNTEER’S CONDUCT WAS NOT AN
INTENTIONAL TORT. 5. THE VOLUNTEER’S CONDUCT WAS NOT A TORT ARISING OUT OF THE
OWNERSHIP, MAINTENANCE, OR USE OF A MOTOR VEHICLE FOR WHICH TORT LIABILITY MAY BE
IMPOSED UNDER SECTION 3135 OF THE INSURANCE CODE OF 1956, 1956 PA 218, MCL 500.3135.”



                                            4
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20        PageID.653    Page 19 of 40




Ellis were merely standing among the demonstrators on June 2 when officers in riot

gear, backed by tanks, boxed the marchers in, then descended upon them and began

to seize, beat, and arrest them5. They damaged Lauren Rosen’s hearing with the LRAD

sound cannon and arrested Lillian Ellis. (Id., PageID.45-49) Plaintiffs Jazten Bass and

Tristan Taylor were both arrested and placed in excessively heated police vehicles.

They were all met with brutal force for merely attending a protest. Further, Defendants

have omitted the fact that Defendant Duggan revoked the curfew within a week,

acknowledging that protests had been consistently peaceful6. Defendants do not

affirmatively assert any specific facts to contradict those set forth herein. Although

Defendants’ factual allegations are insufficient to state a cause of action in their

Counterclaim, they nonetheless make many representations which need to be

addressed and corrected.

      For example, contrary to Defendant’s blatant misrepresentation, when

discussing the newly formed organization’s strategies, Plaintiff Nakia Wallace stated:

      I don’t think that there’s a space for Detroit Will Breathe to condone or
      not condone violence, right? People are angry and people are going to
      express that anger. Detroit Will Breathe has clearly set forward our
      program and what it is that we are doing. But what we are never going
      to do is tell young people who are passionate and who are upset and who
5
 https://www.freep.com/story/news/local/michigan/detroit/2020/06/03/george-floyd-
protests-anti-police-brutality/3127450001/ (video footage depicts officers going into
nonviolent crowd and making mass arrests)
6
 https://www.metrotimes.com/news-hits/archives/2020/06/08/detroits-curfew-lifted-
after-more-than-a-week-of-peaceful-protests-in-detroit

                                          5
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20          PageID.654    Page 20 of 40




      are angry that they don’t have a right to be angry and they don’t a right
      to express that anger. Because this is what happens when you kill people.
      This is what happens when you make it clear that life is indispensable to
      you that particularly Black and brown lives don’t matter. There’s going
      to be a price to pay for that.7 (Emphasis added).

Defendants’ consistent reliance on mischaracterizations to portray Plaintiffs as violent

– or even condoning violence -- cannot be overlooked.

      Also, on June 28, 2020, Plaintiff Jazten Bass was unarmed and posed no threat

to the officer behind the wheel when a DPD officer accelerated his police SUV into

him, then continued to drive as Plaintiff Bass held onto the hood for dear life. As stated

in the Verified Complaint, demonstrators did not merely decide to surround the DPD

police car; they had no choice but to march past the line of police vehicles blocking

the street in order to return home. (ECF No.1, PageID.37) As they passed the vehicles,

an officer drove through the group and struck several demonstrators. Defendants’

version of events curiously omits that the officer accelerated wildly once he had

Plaintiff Bass on the hood of his car8, using potentially deadly force and leaving

Plaintiff Bass with no choice but to grab onto the hood or get run over. Police, not

Plaintiffs, instigated violence that day.

      Similarly, it cannot be disputed that Plaintiff Lauryn Brennan had not



7
  See Interview, Fox2 News at 2:44 (June 15, 2020), https://www.fox2detroit.com/
video/696779, which was misquoted and used entirely out of context by Defendants
at Paragraph 26 of their Counterclaim. (ECF No.43, PageID.610).
8
  https://www.youtube.com/watch?v=qiKv85jUUaQ (Click on Detroit Local 4 report;
0:52-1:02 contains relevant footage of driver accelerating.)
                                            6
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20        PageID.655    Page 21 of 40




approached, thrown anything at, or posed a threat to Defendant Mariah Erard or any

other officer when Erard beat her with a baton on July 10, 2020. Nor did the other

Plaintiffs who attended the demonstration. Yet DPD officers brutally beat, shoved,

arrested and/or tear-gassed each of them that day as they exercised their First

Amendment rights (including the use of expletives such as “Fuck you” towards police

officers – well-settled protected speech). No named Plaintiff is even alleged to have

thrown anything at police. In fact, as clearly shown in the photograph below, Plaintiff

Margaret Henige was attempting to calm and hold back the crowd:




       While such facts do not serve Defendants’ narrative, they simply cannot be

ignored.

      And while Defendants now egregiously accuse Plaintiff Wallace of “falsely”

stating that she was placed in a chokehold, (ECF No.43, PageID.618) – despite graphic

corroborating evidence -- and mischaracterize the chokehold as being caused by her

causing the officer’s “arms to momentarily touch her neck,” (Id., PageID.616), they

                                          7
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20         PageID.656    Page 22 of 40




cannot dispute that the chokehold used on Nakia Wallace was severe enough to

warrant an investigation and an inquiry by Detroit’s City Council.9

      Finally, on August 22, as the police approached DWB’s nonviolent gathering –

which, according to Defendants themselves, was a lawful assembly until well into the

night, when DPD spontaneously decided it wasn’t (see ECF No. 43, PageID.622) --

Plaintiff Tristan Taylor announced:

      “So, as they approach, we just should lock arms, if people feel like it, we can
      lock arms to bring ourselves together…We should make sure that we’re tight
      right next to each other, because we’re going to stand together and make them
      have to show themselves as the brutal force that they are…We got this, y’all.
      We’re in it together. This is the right thing to do”10 –

      This is a far cry from any incitement to violence. Video footage clearly shows

DPD officers launch chemical agents from afar, then rush into the crowd and begin to

tackle, beat, and shove the peaceful demonstrators with unnecessary force and no

provocation at all.11 Defendants’ set of alternative facts – that the events of August 22

were set in motion when protestors surrounded DPD and began to shout at them – is

demonstrably and egregiously false, as exemplified by what happened to Plaintiffs


9 https://www.clickondetroit.com/news/local/2020/07/13/dpd-launches-investigation-
into-officers-use-of-a-chokehold-on-protester/; See also
http://video.detroitmi.gov/CablecastPublicSite/show/8609?channel=1 (Detroit City
Council meeting addressing the chokehold and use of excessive force generally)
10
   https://www.facebook.com/detroitwillbreathe/videos/1705988949548480/ (Tristan
Taylor addresses the crowd @ 17:50).
11
   https://www.facebook.com/detroitwillbreathe/videos/715524548995720/.
(As demonstrators stand together, officers approach, launch tear gas, rush into crowd,
and beat, shove, and arrest demonstrators.)

                                           8
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20         PageID.657    Page 23 of 40




Alex Anest and Caylee Arnold. As Plaintiff Anest was approaching another medic to

offer help an officer struck him from behind with a baton, cracking his rib and

puncturing his lung. (See ECF No.1, PageID.27-30). Plaintiff Arnold had already been

arrested and was held down by multiple officers when another officer pepper-sprayed

her face for so long that her mask and goggles were filled with the chemical. (Id.,

PageID.43-44). This conduct flies in the face of Defendants’ unsupported claim that

Plaintiffs were the ones engaging in unchecked violence.

      As to Defendants’ allegations regarding “Activity on September 5, 2020,” (ECF

No. 43, PageID.624), after the issuance of the TRO, Defendants attribute the alleged

spray-painting of a statue to unidentified individuals “involved in Plaintiffs’ organized

demonstration.” (Id.) But they fail to allege how the unidentified individuals – who

are not Plaintiffs -- were affiliated with or involved in DWB’s demonstration to any

further extent than that they happened to be in the same place at the same time. In any

event, the spray paint was removed within a day.

      There is no allegation, let alone any evidence – as this Court noted in its Order

on Defendants’ Motion to Modify TRO [24], (ECF No. 37) -- that any significant

property damage occurred or that any Defendant sustained any injury or damage as a

result of the demonstrations. Since this Court’s TRO/Preliminary Injunction has been

in place, demonstrators have continued to peacefully protest: further evidence that

earlier incidents of violence were instigated by officers, not demonstrators. Over 150



                                           9
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20           PageID.658     Page 24 of 40




days of demonstrations to date have remained overwhelmingly peaceful in spite of –

not because of – the unrestrained actions of Defendants.

   III.      Argument

             a. Legal Standard

       It is well-established that in order to survive a motion to dismiss under Fed. R.

Civ. P. 12(b)(6), a complaint “must contain sufficient factual matter, accepted as true,

to state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009), citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (1955). The

pleading standard under Fed. R. Civ. P. 8(a)(2) “demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Id.

             b. Defendants’ Counterclaim Fails to State a Plausible Claim for Relief
                Under the Twombly/Iqbal Standard.

       Since the U.S. Supreme Court rulings in Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009), it has been well settled

that while a complaint (or counter-claim) need not include “detailed factual

allegations,” Twombly, 550 U.S. at 555, it does require that the facts alleged “state a

claim to relief that is plausible on its face.” Id. at 570. As the court in Iqbal further

clarified:

        A claim has facial plausibility when the [pleaded] factual content … allows the
       court to draw the reasonable inference that the defendant is liable for the
       misconduct alleged. [Twombly], at 556…
Iqbal, 556 U.S. at 679.


                                            10
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20          PageID.659   Page 25 of 40




      In order to assess the viability of any complaint brought in federal court, it is

thus essential to first scrutinize the factual allegations that underpin the complaint

within the constraints and under the demands of Iqbal and Twombly. Iqbal tests the

sufficiency of the factual allegations of a complaint insofar as the alleged facts either

do or do not support the legal cause of action being asserted. The court must “consider

the factual allegations in [the] complaint to determine if they plausibly suggest an

entitlement to relief.” Iqbal at p. 681. See also, e.g. Center for Bio–Ethical Reform,

Inc., et al. v. Napolitano, et al., 648 F.3d 365 (6th Cir. 2011).

      In this case, Defendants’ sole cause of action in their Counterclaim is “civil

conspiracy,” the elements of which require a showing of a “…combination of two or

more persons, by some concerted action, to accomplish a criminal or unlawful

purpose, or to accomplish a lawful purpose by criminal or unlawful means.” Kerrigan

v. ViSalus, Inc, 112 F.Supp.3d. 580, 616 (E.D. Mich. 2015). See also Advocacy Org.

for Patients & Providers v. Auto Club Ins. Ass'n, 257 Mich. App. 365, 384 (2003),

aff'd, 472 Mich. 91 (2005) (dismissing conspiracy claims where plaintiffs failed to

state a prima facie case of tortious interference as an underlying tort for their

conspiracy claim). Importantly – and to Defendants’ counterclaim, fatally - a civil

conspiracy “may not exist in the air; rather, it is necessary to prove a separate,

actionable tort.” Id.

      A careful review of Defendants’ allegations reveals that not only do they fail to



                                            11
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20            PageID.660     Page 26 of 40




assert the prerequisite underlying actionable tort (discussed infra), their counterclaim

fails to assert facts sufficient to state a claim of civil conspiracy that is plausible under

Iqbal. A few notable examples of Defendants’ vague factual allegations are as follows:

       1. That Plaintiffs have “participated” in and “attended” “demonstrations” [ECF
          No. 43, PageID.607, 608, 610-612, 615; ¶¶ 5, 12, 28, 33, 39, 63] (all of said
          conduct is lawfully protected speech under the First Amendment and thus
          neither criminal nor unlawful)
       2. That the protests turned “violent” [ECF No. 43, PageID.608, 611; ¶¶13-15,
          29] (nowhere are any named Plaintiffs identified as having either so acted
          or conspired with anyone else to so act);
       3. That dangerous projectiles were “hurled” at police officers [ECF No. 43,
          PageID.611-612, 615-617, ¶¶ 29, 30, 37, 38, 66, 69, 83] (nowhere are any
          named Plaintiffs identified as having “hurled” or “thrown” any objects at
          any officers -- much less at any of the named Defendant officers – nor is
          there any factual assertion that would allow this Court to draw the reasonable
          inference that any of the Plaintiffs conspired to so act);
       4. That busy streets and school buses were blocked and violent behavior
          “encouraged” [ECF No. 43, PageID.608, 621-622, ¶¶ 14, 106, 107, 109]
          (Defendants fail to assert any facts identifying any of the Plaintiffs engaging
          in such conduct or “encouraging anyone to engage in violent behavior);
       5. That DPD officers were screamed at, [ECF No. 43, PageID.608, 613, 616;
          ¶¶ 14, 53, 75], that DPD directives were refused to be followed, [ECF No.
          43, PageID.608, 613, ¶¶ 14, 46], and public property was destroyed and
          defaced [ECF No. 43, PageID.608, ¶¶ 14, 132-134] (Defendants neither
          identify any named Plaintiff who so acted nor set forth any factual basis for
          accusing them conspiring to so act);
       6. That Plaintiff DWB has encouraged participation in these protests [ECF No.
          43, PageID.614, ¶ 60] (As a matter of law, encouraging others to participate
          in peaceful protest is protected speech under the First Amendment,
          Brandenburg v. Ohio, 395 US 444 (1969), and is neither criminal nor
          unlawful. Nowhere do Defendants assert a single fact of any statement



                                             12
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20          PageID.661    Page 27 of 40




          urging either violence -- as distinguished from militant protest12 -- or
          targeting any specific Defendant;
      7. That Plaintiffs have published “false statements” [ECF No. 43, PageID.608,
         617-620, 624; ¶¶ 15, 87, 88, 89, 93, 97, 98, 99, 100, 122] (Yet, Defendants
         fail to specifically indicate how said statements, even if, arguendo, they
         were false – which they were not – were part of any alleged conspiracy to
         commit violent acts or had any causal link to any violent conduct; rather, all
         alleged “false statements” were fully constitutionally protected expressions
         of either fact or opinion regarding the actions and deficiencies of public
         officials, while acting in the public forum); and,
      8. That plaintiffs “conspired” to commit all of these acts [ECF No. 43,
         PageID.625, ¶¶ 132-134] (Yet other than the bare conclusory allegations of
         “conspiracy,” they fail to assert any specific factual allegation as to when
         the conspiracy was agreed upon, who specifically so agreed, what were the
         terms of the agreement, and the ultimate illegal purpose of said conspiracy.)
       In each of the above examples, there is a massive insufficiency of factual

specificity from which the Court can ascertain the basis for a claim. As the Court in

Iqbal made clear, “[t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements,” are not sufficient to require the trial court to accept

those allegations as true. Iqbal, 556 U.S. at 678. Defendants have failed to specify



12
    It is well settled that there is a vast difference between “militance” and “violence,”
and that even had any of Plaintiff expressed support for violence – of which there is
no evidence or plausibly pled allegation in this case – without actually “…preparing
a group for violent action and steering it to such action”, it is protected by the First
and Fourteenth Amendments. Brandenburg v. Ohio, 395 U.S. 444, 447-48 (1969);
Virginia v. Black, 538 U.S. 343, 359–60 (2003); United States v. Turner, 730 F.3d
411, 421 (2nd Cir. 2013). See also Nwanguma v. Trump, 903 F.3d 604, 609-610 (6th
Cir. 2018) (holding that even if a speech triggers a predictably violent reaction—for
which there is no evidence of having occurred here -- the speech is protected so long
as it does not specifically advocate violence, citing Bible Believers v. Wayne County,
805 F.3d 228(6th Cir. 2018).)
                                           13
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20           PageID.662     Page 28 of 40




which Plaintiff, if any, engaged in what acts of misconduct; in what manner; which

Defendants suffered injury or damage; or what injuries or damages were inflicted.

       It is well settled that a claim is sufficient only if it “pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. Here, the Counterclaim is devoid of any specifics as to the

content of the agreement that must be at the center of any alleged conspiracy, let alone

the identity of the alleged conspirators. As Judge Goldsmith ruled in 2012 in

Childress v. Michalke, No. 4:10-CV-11008, 2012 WL 762663 (E.D. Mich. Mar. 9,

2012) (Goldsmith, J.), [Exh. 1], another civil conspiracy case filed in this Court:

      “[C]onspiracy claims must be pled with some degree of specificity ... vague and
      conclusory allegations unsupported by material facts will not be sufficient to
      state such a claim under § 1983.” Gutierrez v. Lynch, 826 F.2d 1534, 1539 (6th
      Cir. 1987). Here, Plaintiff does not identify how or when the conspiracy took
      place or what facts support the conclusion that there was a conspiracy at all.

      Id., at *4.

      Where, as here, the Counterclaim lacks sufficient detail to allege a coherent

claim, it lacks plausibility, a clear requirement of Iqbal. See also Edwards v. Rougeau,

736 Fed. Appx. 135 (6th Cir. 2018).

      Finally, although Defendants’ Counterclaim names each individual Plaintiff as

a Counter-Defendant, it fails to mention any conduct attributable to anyone besides

Tristan Taylor, Nakia Wallace, and Jazten Bass—aside from simply being in

attendance on specific dates or allegedly refusing a police order. Defendants make no

reference to any specific conduct by Plaintiffs Rosen, Brennan, Nahabedian, Branch,

                                            14
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20        PageID.663    Page 29 of 40




Ellis, Saleh, Arnold, or Anest, other than attending demonstrations. As to Plaintiffs

Puente and Henige, Defendants vaguely state that they refused to disperse but neither

was charged with any related crime. Thus, there is no coherent basis for a claim of

conspiracy as to these individual Plaintiffs.

          c. Defendants Have Failed to Establish a Civil Conspiracy.

      Defendants cannot sufficiently plead a civil conspiracy claim under Michigan

law because they fail to assert any actionable underlying tort the Plaintiffs allegedly

conspired to commit. Liability cannot arise from a civil conspiracy alone; “rather, it

is necessary to prove (and plead) a separate, actionable tort.” Advocacy Organization

for Patient. & Providers, 257 Mich. App. at 384 (2003); see also Swain v. Morse, No.

346850, 2020 WL 3107696, fn. 12 (Mich. Ct. App. June 11, 2020). [Exh. 2]. As

iterated by this Court in Kerrigan, supra:

      A civil conspiracy is “a combination of two or more persons, by some
      concerted action, to accomplish a criminal or unlawful purpose, or to
      accomplish a lawful purpose by criminal or unlawful means.” Urbain v.
      Beierling, 301 Mich. App. 114, 835 N.W.2d 455, 463 (2013).
      Importantly, “a claim for civil conspiracy may not exist in the air;
      rather, it is necessary to prove a separate, actionable tort.” Advocacy
      Org. for Patients and Providers v. Auto Club Ins. Ass'n, 257 Mich.App.
      365, 670 N.W.2d 569, 580 (2003). Accordingly, where a Plaintiff has
      not separately pleaded a viable tort claim, dismissal of the Plaintiff's
      civil conspiracy claim is appropriate.

      Id., at 616. (Emphasis added).

      See also Edwards Publications, Inc. v. Kasdorf, No. 293617, 2011 WL 1687622

at *2 (Mich. Ct. App. May 3, 2011) (case remanded for a new trial because of an

                                             15
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20         PageID.664    Page 30 of 40




inconsistent verdict where the jury found “no cause of action” on the underlying tort

and “liability” for the civil conspiracy claim; where there is no liability for the

underlying tort, there can be no liability for civil conspiracy) [Exh. 3]; Farhat v.

Jopke, 370 F.3d 580, 599 (6th Cir. 2004) (“Claims of conspiracy must be pled with

some specificity: vague and conclusory allegations that are unsupported by material

facts…” are insufficient to state a claim).

      In the present case, Defendants’ assertion of a civil conspiracy claim without

alleging a “separate, actionable tort,” mandates the dismissal of their claim. The

Counterclaim alleges absolutely no separate actionable torts that the Plaintiffs-

Counter Defendants purportedly conspired to commit. The civil conspiracy claim

“exists in the air” and must fail. Advocacy Org., supra.

      This Court has previously reached the same conclusion, holding that where no

other tort claims exist, “the court must dismiss the civil conspiracy claim… because

civil conspiracy, by itself, is not a cause of action.” Ellis v. Chase Home Fin., LLC,

No. 14-11186, 2014 WL 7184457, at *12 (J. Michaelson, E.D. Mich. Dec. 16, 2014)

(internal quotations omitted). [Exh. 4]. Here, as in Ellis, Defendants have no tort claim

and no reasonable inference can be made to support an underlying tort. Defendants

merely recite various statements attributable to three out of fourteen plaintiffs (and a

number of non-parties) – statements which are all not only lawful, but protected by

the First Amendment. As an underlying tort is required to sustain a civil conspiracy



                                              16
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20          PageID.665     Page 31 of 40




complaint, Defendants’ claim “exists in the air,” and must be dismissed.

          d. Defendants Have Not Pled Any Valid Underlying Torts.

      While Defendants have failed to plead an underlying tort to support their claim

for civil conspiracy, any tort that could possibly be inferred from their pleading would

fail as a matter of law.

                 i. Any claim for injury to officers is barred by the fireman’s rule.

      Any claim by the DPD officers for alleged injury to them is barred by M.C.L.

§600.2965-.2967, otherwise known as the “fireman’s rule,” which regulates the

circumstances under which a police officer may sue in tort for injury or death arising

from normal, inherent, and foreseeable risks of the profession. The relevant part of

the statute provides:

      (1) …[A] … police officer who seeks to recover damages for injury or
      death arising from the normal, inherent, and foreseeable risks of his or
      her profession while acting in his or her official capacity must prove that
      1 or more of the following circumstances are present:
            (a) An injury or resulting death that is a basis for the cause of action
            was caused by a person's conduct and that conduct is 1 or more of
            the following:
                   (i) Grossly negligent.
                   (ii) Wanton.
                   (iii) Willful.
                   (iv) Intentional.
                   (v) Conduct that results in a conviction, guilty plea, or plea
                   of no contest to a crime under state or federal law, or a local
                   criminal ordinance that substantially corresponds to a crime
                   under state law.

      M.C.L. §600.2967.



                                           17
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20        PageID.666    Page 32 of 40




      In this case, in support of their sole cause of action for civil conspiracy,

Defendants allege that “protestors” (not Plaintiffs) “hurled objects” at unidentified

DPD officers, that unidentified DPD officers sustained injuries while arresting

protestors (not Plaintiffs), and that Plaintiffs (again, without specifying which

Plaintiffs) “conspired to disturb the peace, engage in disorderly conduct, incite riots,

destroy public property, resist or obstruct officers in charge of duty, or otherwise

commit acts of violence against Counter-Plaintiffs and DPD officers,” (again without

specifying which Counter-Plaintiffs or DPD officers, and with no specific factual

support whatsoever). See ECF No. 43, PageID.625. These allegations describe

criminal conduct. Michigan law prohibits a police officer’s suit in tort for criminal

conduct unless it is “[c]onduct that results in a conviction, guilty plea, or plea of no

contest to a crime under state or federal law, or a local criminal ordinance that

substantially corresponds to a crime under state law.” M.C.L. §600.2967(1)(a)(v). No

Plaintiff has been convicted of, pled guilty to, or pled no contest to any criminal

charges arising out of the demonstrations at issue. Therefore, the fireman’s rule bars

the DPD officers’ counterclaim.

                ii. Any claim for defamation is improperly pled and must fail.

      Though neither pled as a cause of action nor factually supported anywhere in

their Counterclaim, it appears that Defendants also seek some sort of “declaratory

judgment” for alleged “defamation” of Defendants Craig, Duggan, and unnamed



                                          18
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20        PageID.667    Page 33 of 40




Police Officers. (ECF No.43, PageID.626). But there is no support for such a claim.

      The elements of defamation under Michigan law are “(1) a false and defamatory

statement concerning the plaintiff, (2) an unprivileged communication to a third party,

(3) fault amounting at least to negligence on the part of the publisher, and (4) either

actionability of the statement irrespective of special harm (defamation per se) or the

existence of special harm caused by publication.” Mitan v. Campbell, 474 Mich. 21,

24 (2005). Not one element has been properly pled here.

      Defendants state, in an unsupported and conclusory allegation, that Plaintiffs

(without identifying which Plaintiffs) have “published numerous false statements”

about Defendants Craig, Duggan, and DPD officers. (ECF No.43, PageId.608). Yet

Defendants have not pled that defamatory statements were made; that any statements

made were not privileged; that the requisite level of fault existed; or that any

Defendant sustained any damages as a result. They identify only a handful of

purportedly false statements allegedly made by Plaintiffs Bass, Wallace and Taylor,13

regarding the need for reform in policing and acts of violence perpetrated upon them

by DPD officers – all statements indisputably protected by the First Amendment.

      It is well settled in the Sixth Circuit “…that private citizens have a First

Amendment right to criticize public officials and to be free from retaliation for doing



13
   Defendants also inexplicably accuse a Mr. “Yusuf Shaku” of making a false
statement, identifying him as “Counter-Defendant DWB member.” This individual is
neither a party to this litigation nor a member of Detroit Will Breathe.
                                          19
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20       PageID.668     Page 34 of 40




so.” Holzemer v. City of Memphis, 621 F.3d 512, 520 (6th Cir. 2010). Moreover, “even

false statements concerning public officials are protected by the First Amendment

unless they were made with actual malice.” New York Times v. Sullivan, 376 U.S. 254,

270 (1964). This applies to the Chief, the Mayor, and the individual officers.

Tomkiewicz v. Detroit News, Inc., 246 Mich. App. 662, 671 (2001) (lower ranking law

enforcement officers and police lieutenants are public officials for purposes of

applying the New York Times privilege). Actual malice cannot be shown by

preconceived objectives, insufficient investigation, ill will, spite, or even hatred.

Tomkiewicz at 677. This element has not been pled by Defendants at all, let alone

supported with any specific factual allegation as required under Iqbal.

      The same goes for the final element of damages. Defendants state only that “all

statements made by Counter-Defendants have hindered Counter-Plaintiffs’ ability to

adequately protect public safety and serve Detroit citizens.” (ECF No.43, PageID.624)

Not only do Defendants, again, fail to identify the parties or how exactly they have

sustained their asserted damages, their pleading is completely devoid of any factual

support for this conclusion.

      By Defendants’ standard, any victim of police brutality, any concerned citizen

voicing an opinion about police conduct, or for that matter any citizen who opposes

any governmental policy, is guilty of defamation. The implications raise highly

disturbing First Amendment concerns.



                                          20
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20        PageID.669    Page 35 of 40




       Finally, even if Plaintiffs Bass, Taylor, and Wallace had “defamed” these

governmental Defendants – which they have not – Defendants have not alleged that

any Plaintiff conspired to defame any Defendant, and even if Defendant had pled such

a thing, the intra-corporate conspiracy doctrine would bar the claim.

          e. Actions By Unidentified Third Parties Cannot Form a Basis for
             Plaintiffs’ Liability.

       Any aspect of Defendants’ Counterclaim that relies on actions by unnamed third

parties must be dismissed for failing to state a claim. Throughout their pleadings,

Defendants make sensational claims of unnamed and unidentified third parties

engaging in violence or unlawful conduct, attempting to discredit Plaintiffs by

blaming them for these actions.14 Yet Defendants have alleged at best a tenuous

connection between Plaintiffs and these third parties, and fail to allege any grounds

for liability for their conduct.

       Under Defendants’ only stated theory of liability — conspiracy — Plaintiffs

cannot be liable for the conduct of third parties. Even if civil conspiracy could stand



14
   Specifically, Defendants allege that on May 29 and May 31, some, but not all,
Plaintiffs attended a protest. They then allege that on these dates, protestors— but not
Plaintiffs —threw things at police. Likewise, Defendants allege that on July 10,
Plaintiff Detroit Will Breathe issued a statement on social media urging people to
gather at 7446 McNichols Road in response to the police shooting of Hakim Littleton.
They further allege that some, but not all, Plaintiffs attended. They then again allege
that protestors—but once again, not Plaintiffs — threw things at police. Finally,
Defendants allege that on September 5, two individuals— but not Plaintiffs — spray
painted “slave owner land thief” on a statue, and other protestors—but once again not
counter defendants—are alleged to have stood on a barrier outside a restaurant.
                                          21
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20        PageID.670    Page 36 of 40




as its own claim, Defendants fail to allege that Plaintiffs and these unnamed third

parties entered into any agreement whatsoever, let alone a preconceived plan to

commit an unlawful act. See, e.g., Temborius v Slatkin, 157 Mich. App. 587, 600

(1986) (for a civil conspiracy, an “agreement, or preconceived plan, to do the unlawful

act is the thing which must be proved”). Further, Defendants include several

comments by individuals15 who are not parties to this lawsuit, without any reasonable

explanation as to how they are attributable to the Plaintiffs. (ECF No.43,

PageID.610,618,619).

      More fundamentally, Defendants have failed to plead (and Michigan law does

not recognize) any grounds for holding Plaintiffs liable for the actions of these

unnamed third parties. For most of the Plaintiffs and unnamed third parties, their only

alleged connection is being physically present at the same place and time. As to May

29 and May 31, the Counterclaim alleges that unnamed third parties -- not Plaintiffs –

threw objects at the police, and that the only connection to Plaintiffs is that some of

them were present at that protest at some point on the same date. (Id., PageID.610)

      As to July 10, all Defendants allege is that Plaintiffs Kolodziej, Brennan,

Puente, and Henige attended the protest where these things happened, and nothing

more. (See id.,PageID.615). As to September 5, there are no allegations that any




15
  The non-party individuals named are Yusef Shaku (¶ 90) and Lloyd Simpson (¶
93).
                                          22
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20      PageID.671    Page 37 of 40




Plaintiffs were present. (See id., PageID.624). In fact, the only allegation beside

physical presence connecting Plaintiff DWB and the actions of unnamed third parties

on July 10 and September 5, is that DWB made public statements calling for protests

on these dates. (Id., PageID.621-624). Yet, merely calling for a demonstration does

not give DWB or its officers any control over members of the public who made the

individual, independent choice to go to the locations where DWB organized events.

See, e.g., Dickinson v. Limp Bizkit, No. 244021, 2004 WL 1459357 (Mich. App. Jun.

29, 2004) at *3-*5. [Exh. 5]. Protests, by their very nature, involve “a host of

voluntary decisions by free citizens.” See NAACP v. Claiborne Hardware Co., 458

U.S. 886, 888 (1982).

      Because Defendants have not alleged, and cannot prove, that any Plaintiffs

conspired to engage or did engage in the conduct described, Plaintiffs cannot, as a

matter of law, be held liable for the actions of unnamed third parties alleged in the

Counterclaim.

         f. The Intra-Corporate Conspiracy Doctrine Bars Defendants’ Claims.

      Finally, even assuming arguendo that Defendants adequately pled an

underlying tort, Defendants’ civil conspiracy claim against DWB and its members is

barred by the intra-corporate conspiracy doctrine. Under this well-established

doctrine, a corporation cannot conspire with its own agents or employees; if

Defendants are members of the same collective entity, there are not two separate



                                         23
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20          PageID.672    Page 38 of 40




‘people’ to form a conspiracy. Johnson v. Hills & Dales Gen. Hosp., 40 F.3d 837,

839–40 (6th Cir. 1994) (internal quotation marks and citations omitted); Hull v.

Cuyahoga Valley Joint Vocational Sch. Dist. Bd. of Educ., 926 F.2d 505, 509 (6th Cir.

1991) (“this court has adopted the general rule in civil conspiracy cases that a

corporation cannot conspire with its own agents or employees.”)

      Defendants here have pled that Plaintiffs Taylor, Wallace and Bass are

members of Detroit Will Breathe; thus, those three individuals could not, as a matter

of law, be liable for a civil conspiracy here at all. Those three individuals are also the

only Plaintiffs who Defendants allege have engaged in any specific conduct besides

attending a demonstration or made any “defamatory” statements. (ECF No.43,

PageId.608). Thus, in addition to the pleading’s insufficiency, the intra-corporate

conspiracy doctrine mandates the dismissal of a claim for civil conspiracy arising out

of any alleged defamation claim that could be extracted from the bare bones of

Defendants’ pleading.

   IV.    Conclusion

      Wherefore, for the reasons stated above, Plaintiffs/Counter-Defendants

respectfully move this Honorable Court to dismiss Defendants/Counter-Plaintiffs’

Counterclaim in its entirety, award Plaintiffs/Counter-Defendants’ costs and

attorneys’   fees   incurred    in   responding     to   Defendants/Counter-Plaintiffs’

Counterclaim, and grant any further relief as this Court may deem just and proper.



                                           24
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20     PageID.673   Page 39 of 40




                             Respectfully submitted,

                          By: /s/ Amanda M. Ghannam

    Amanda M. Ghannam (P83065)               GOODMAN HURWITZ & JAMES, PC
    Jack W. Schulz (P78078)                  Julie H. Hurwitz (P34720)
    SCHULZ LAW PLC                           William H. Goodman (P14173)
    PO Box 44855                             Melissa A. Brown (P79127)
    Detroit, MI 48244                        1394 E. Jefferson Ave.
    (313) 246-3590                           Detroit, MI 48207
    jackwschulz@gmail.com                    (313) 567-6170
    amandamghannam@gmail.com                 jhurwitz@goodmanhurwitz.com
    On behalf of the National Lawyers        bgoodman@goodmanhurwitz.com
    Guild, Detroit/Michigan Chapter          mbrown@goodmanhurwitz.com
    Attorneys for Plaintiffs                 On behalf of the National Lawyers Guild,
                                             Detroit/Michigan Chapter
                                             Co-counsel for Plaintiffs

                                             Sean Riddell (P81302)
                                             The Riddell Law Firm PLLC
                                             400 Renaissance Center, Ste. 2600
                                             Detroit, MI 48243
                                             (313) 497-0074
                                             sriddell@riddelllawfirm.com
                                             On behalf of the National Lawyers Guild,
                                             Detroit/Michigan Chapter
                                             Co-counsel for Plaintiffs
Dated: October 30, 2020




                                        25
Case 2:20-cv-12363-LJM-DRG ECF No. 46 filed 10/30/20        PageID.674    Page 40 of 40




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 30, 2020, I electronically filed the foregoing
PLAINTIFFS’ MOTION      TO   DISMISS COUNTERCLAIM and BRIEF         IN    SUPPORT   OF

MOTION with the Clerk of the Court using the ECF system which will send
notification to all counsel of appearance.

                                                  /s/ Amanda M. Ghannam




                                             26
